department of the treasury internal_revenue_service washington d c dec tax exempt and government entities divesion uniform issue list tep ra tre legend decedent a taxpayer b will trust c trust d ira date dear ms this is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a ruling that ira e ira f ira g ira h ira ira j ira k iral ira m and ira n collectively ira e-n will not be treated as inherited iras within the meaning of sec_408 of the internal_revenue_code the code with respect to you and that you be permitted to transfer the proceeds of ira e-n into one or more ras maintained in your own name penalty of perjury in support of the ruling requested the following facts and representations have been submitted under decedent a died testate on date at age decedent a was married to taxpayer b on the date of his death decedent a maintained ten individual_retirement_accounts ira e-n decedent a designated his estate as the beneficiary of each of ira e-n decedent a executed will prior to his death article of will provides that all of decedent a’s tangible_personal_property be given to taxpayer b it further provides that the residue of decedent a’s estate be given to trust c taxpayer b was nominated executor of decedent a’s estate pursuant to will pursuant to article of trust c taxpayer b became the sole trustee of trust c upon decedent a’s death death taxes expenses and debts of decedent a all property in trust c passes to trust d a power_of_appointment_trust acting as trustee of trust c taxpayer b represents that sufficient assets other than ira e-n are available to pay all death trust c provides that upon decedent a’s death and after payment of taxes expenses and debts of decedent a pursuant to written actions taken by taxpayer b all rights in ira e-n have been transferred to trust d trust d by its terms is required to pay all trust income to taxpayer b not less frequently than annually and to distribute to taxpayer b so much of the trust principal as the trustee deems proper for the comfort welfare and happiness of taxpayer b_trust d further grants taxpayer b the right to withdraw any amount of trust principal upon written demand to the trustee of trust d taxpayer b as beneficiary of trust d has made a written demand to receive all trust principal of trust d consisting of ira e-n taxpayer b has also established one or more iras in her own name to which she transferred a portion of ira e-n she wants to transfer the remaining proceeds of ira e-n to one or more iras set up in her name based on the facts and representations you requested the following rulings ira e-n will not be treated as inherited iras within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b was entitled to make a transfer of a portion of ira e-n taxpayer b is eligible to transfer a distribution of the remaining portions of ira e-n into one or more iras set up and maintained in her own name as long as the transfer of such distribution occurs no later than the day from the date said distribution is received from ira e-n respectively taxpayer b’s transfer of a portion of ira e-n and her transfer of the remaining portions of ira e-n will not be treated as taxable_distributions under sec_408 of the code as long as the transfer of such distribution occurs no later than the day from the date said distribution is received from ira e-n respectively with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount received by an individual from an ira if at any time during the one year period ending on the day of such receipt the individual received any other amount from an ira that was not includible in gross_income because of sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras in order to make this election the spouse must be the sole beneficiary sec_1_408-8 of the income_tax regulations question and answer sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner q a provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira of the ira and have an unlimited right to withdraw amounts from the ira trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust e-n article of will designates that all tangible_property be given to taxpayer b and the residue of decedent a’s estate be transferred to trust c trust c provides that all trust c property after payment of death taxes expenses and debts of the decedent passes to trust d ira e-n were transferred to trust d trust d provides that taxpayer b has the right to all trust income and upon written demand all trust principal of the assets held in trust d taxpayer b has made a written demand to be entitled to all trust principal held by trust d in this case decedent a designated his estate as the beneficiary of ira ifa through taxpayer b’s written demand_trust d intends to distribute the proceeds of ira e-n to taxpayer b as beneficiary of trust d and taxpayer b intends to transfer the distribution to one or more iras maintained in her own name generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general is not eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows iras e-n will not be treated as inherited iras within the meaning of sec_408 of the code with respect to taxpayer b taxpayer b was entitled to make a transfer of a portion of ira e-n into one or more iras set up and maintained in her own name taxpayer b is eligible to transfer a distribution of the remaining proceeds of ira e-n into one or more iras set up and maintained in her own name as long as the transfer of such distribution occurs no later than the day from the date said distribution is received from ira e-n respectively taxpayer b’s transfer of the remaining portions of ira e-n will not be treated as a taxable_distribution under sec_408 of the code as long as the transfer of such distribution occurs no later than the day from the date said distribution is received from ira e-n respectively and taxpayer b has not within the one year period on or before the date of such distribution received any other amount from ira e-n that was not includible in her gross_income because of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is based on the assumption that that ira e-n met the requirements of sec_408 of the code at all relevant times and that will trust c and trust d are all valid under applicable state law rollover ira established by taxpayer b will also meet the requirements of sec_408 at all relevant times it also assumes that any this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 jaspn e err yeyine manager plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc cpa
